Case 1:19-cv-01445-RBJ-SKC Document 21 Filed 05/31/19 USDC Colorado Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO
                                   Judge R. Brooke Jackson

  Civil Action No 19-cv-01445-RBJ-SKC

  RMR INDUSTRIALS, INC.,

         Plaintiff,

  v.

  GARFIELD COUNTY, COLORADO; and THE GARFIELD COUNTY BOARD OF COUNTY
  COMMISSIONERS; JOHN MARTIN; TOM JANKOVSKY; AND MIKE SAMSON, in their
  official capacities,

         Defendants.


                ORDER OF REFERENCE TO UNITED STATES MAGISTRATE JUDGE


         Pursuant to 28 U.S.C. § 636(b)(1)(A) through (C) and Fed.R.Civ.P. 72(a) and (b), and

  D.C.COLO.LCivR 72.1C, United States Magistrate Judge S. Kato Crews is designated to

  conduct proceedings in this civil action as follows:

         (x) Convene a scheduling conference under Fed. R. Civ. P. 16(b) and enter a
             scheduling order meeting the requirements of D.C.COLO.LCivR 16.2.

         (x) Conduct such status conferences and issue such orders necessary for
             compliance with the scheduling order, including amendments or
             modifications of the scheduling order upon a showing of good cause.

         (x) Hear and determine pretrial matters, including discovery and other
             non-dispositive motions.

         (x) Conduct hearings, including evidentiary hearings, and submit proposed
             findings of fact and recommendations for rulings on dispositive motions.

         ( ) Alternative Dispute Resolution Authority: Court Sponsored alternative
             dispute resolution is governed by D.C.COLOCivR 16.6. On the
             recommendation or informal request of the magistrate judge, or on the
             request of the parties by motion, the Court may direct the parties to
             engage in an early neutral evaluation, a settlement conference, or another
Case 1:19-cv-01445-RBJ-SKC Document 21 Filed 05/31/19 USDC Colorado Page 2 of 2




            alternative dispute resolution proceeding.

         ( ) Conduct a pretrial conference and enter a pretrial order.

         IT IS ORDERED that this civil action is referred to the named magistrate judge to

  proceed according to the designations marked (X) above.

         DATED this 31st day of May, 2019.

                                                       BY THE COURT:




                                                       ___________________________________
                                                       R. Brooke Jackson
                                                       United States District Judge
